A re-hearing was granted, on the motion of the plaintiff, and after an argument,
Porter, J.
delivered the opinion of the court. This case has been kept a much longer time, than usual, under advisement, the delay however, which has occurred in giving a decision, has not arisen from any difficulty in the question, but from the circumstance of some gentlemen of the bar, who were not counsel in the cause, having offered us their opinion that the former decree of the court required revision. As that opinion was no doubt not hastily given, we felt it our duty to examine the subject with more than ordinary attention, and to delay deciding it until we were satisfied it was impossible for us to coincide in the view, taken by *646the learned persons, who have been so good as to assist us on this occasion.
Tho facts of the case were so fully detailed, in the first opinion delivered, that it is unnecessary to go into them now, and the reasons why we came to the conclusion then expressed being those, which still influence us, we deem it useless to repeat them, and shall therefore confine our observations to the questions of law, raised in the present argument.
The first position of the counsel for the plaintiff is, that distress for house rent, as understood by the English law, does not exist in this country; and that the judgment of the court goes to establish it.
The rules of the common law on the subject of rent as the counsel correctly states, have no force whatever in this country, and they neither influenced our judgment, nor entered for one moment into our consideration in forming our first opinion. If, however, the provisions of out law should be found in any respect similar, we cannot refuse to give them effect, because they bear a resemblance to the regulations of the corn mon law, on the same matter.
The second gronnd taken is,-that it was not legal for the defendant to take possession *647of the property of the plaintiff, after he had secured his person ; because if he had applied to the district court, at the same time, and for the same debt, for an order of bail and an order of seizure and sequestration, the court could not have granted both.
The latter part of this proposition may or may not be true ; but as that is not the point before us, we refrain from expressing any opinion on it; the defendant applied for an order of bail alone, and this, we have no doubt, the court correctly accorded him. Our law expressly provides that in all actions where the amount due is above $100, if the demand be ascertained and specific, the defendant may be held to bail on the plaintiff making an affidavit of the amount really due. 1 M. Dig. 482.
Now, as there cannot be a doubt that the lessor who applies to a court of justice, to enforce the payment of the money due him on a contract of lease brings an action in the legal sense of the word, it follows that on complying, with the requisitions, of the statute, he hada right to secure the person of his debtor.
But it is said he could not exercise such aright because he had a lien on his property. It would have greatly aided our investigation on *648this point, if he counsel had cited any authority to sustain this assertion, or furnished us with any reason in its support, our reflections have led us to the very opposite conclusion. We think and have always thought that a creditor who obtained security from the debtor, by other persons joining in the obligation, or by taking mortgage, or by acquiring liens on his property, did so to increase the rights which a contract, merely personal would have afforded. But the position we are now examing, gives a different, and to us, entirely a novel view of the matter, namely-that by taking a lien on the property of the debtor, the creditor does not add that to the obligation he had on the personal contract, but substitutes one for the other-that is, novates it,-we consider this doctrine as entirely unsound. The surety, lien, mortgage, and pledge are accessaries to the original obligation; they are given to secure,it; and if they all perished, the contract would still remain, and could still be enforced. 8 Martin, 59.
The right, which the defendant exercised on the property in this case, is peculiar to the contract of lease, and must be treated by the particular laws on this subject, and not by the *649general rules prescribed for the enforcement of ordinary claims. By the 5th law of the 8th title, of the 5th Partida, it is expressly and positively declared that the lessor may, on the failure of the lessee, to pay the rent, expel him without being liable to tiny line or penalty-that every thing found in the house will be bound for the rent, and that the landlord may retain it as a pledge, in spite of the tenant, until he pays the rent due. Under this law the defendant seized and took into his possession, the property of the plaintiff, found on the leased premises, and we are of opinion that he acted legally in doing so.
It is satisfactorily proved that a true and faithful inventory was made of all the effects seized.
The defendant is not responsible for giving an erroneous judgment in his character of justice of the peace, admitting that which he tendered to have been such, and nothing on the record shews that he acted maliciously or corruptly.
- We repeat therefore, our conviction, that the plaintiff had no cause of action. The injury, which be sustained, was owing in part to his own misconduct; in part to the great Se*650verity of our laws, in regard to lessees. Neither of them however, can be imputed to the defendant as a fault,or make him responsible. in damages.
Dennis for the plaintiff, Preston for the defendant.
It is therefore ordered, adjudged and decreed, that thejudgruent of the district court be affirmed with costs.